FERGUSON, Judge.
The dispositive question is whether a policy of insurance, under any reasonable construction, affords coverage for goods stolen from a common carrier while in transit. On examination of the basic policy, the endorsements, and the exclusions, we agree with the trial court that there are no ambiguities. See Oceanus Mut. Underwriting Assoc., (Bermuda) Ltd. v. Fuentes, 456 So.2d 1230, 1232 (Fla. 3d DCA 1984) (court shall not extend the coverage of insurance beyond that plainly set forth in the contract), rev. denied, 466 So.2d 217 (Fla.1985). Loss occasioned by theft is excluded by the basic policy. A supplemental policy provides coverage for loss of goods while in transit where the property is carried by armored car, the insured’s own vehicle, registered mail, or by messenger service.
Summary judgment for the insurer is affirmed.
HUBBART, J., concurs.